Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-199126, 333-204056, and 333-210193) pertaining to the Calithera Biosciences, Inc. 2010 Equity Incentive Plan, the Calithera Biosciences, Inc. 2014 Equity Incentive Plan, and the Calithera Biosciences, Inc. 2014 Employee Stock Purchase Plan and in the Registration Statement on Form S-3 (No. 333-207905) of Calithera Biosciences, Inc. and in the related Prospectuses of our report dated March 16, 2017, with respect to the financial statements of Calithera Biosciences Inc., included in this Annual Report (Form 10-K) for the year ended December 31, 2016. /s/ Ernst & Young LLP Redwood City, California
